DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the references fail to teach, disclose, or suggest, either alone or in combination, the second surface of the housing is formed with a hole portion that is in communication with the connection portion and has such an opening size as to expose both ends in a width direction of the connection portion, and a sealing unit is provided in a gap between the connection portion and the housing so as to completely seal an entire periphery of the connection portion that is surrounded by the hole portion, the entire periphery including a lower surface that faces the hole portion, an upper surface that is opposite to the lower surface and side surfaces between the upper surface and the lower surface, and the sealing unit is made by solidifying a sealing agent supplied through the hole and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments filed on 12/15/2021 have been fully considered and are persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IMAN MALAKOOTI/
Examiner, Art Unit 2833




/EDWIN A. LEON/Primary Examiner, Art Unit 2833